      Case 3:18-cv-00140-KGB-BD Document 12 Filed 11/05/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

JOY WERNER-DEASON,
ADC #715501                                                                 PLAINTIFF

V.                         CASE NO. 3:18-CV-140-KGB-BD

CRAIGHEAD COUNTY JAIL, et al.                                             DEFENDANT

                                        ORDER

      Plaintiff Joy Werner-Deason, an inmate at the Hawkins Center for Women,

Arkansas Department of Correction, filed this lawsuit without the help of a lawyer under

42 U.S.C. § 1983. (Docket entry #1) In her complaint, Ms. Werner-Deason claims that

she received constitutionally inadequate medical care when she was held at the Craighead

County Jail (“County Jail”). (#1) In her amended complaint Ms. Werner-Deason

identifies Black, Mitts, Bentley, Menton, Davidson, Kelly, Richardson, Siffell, Jackson,

and Does as Defendants and properly excluded the County Jail as a named Defendant.1

(#11) Accordingly, the Clerk of the Court is directed to terminate Craighead County Jail

as a named Defendant and service is appropriate on Defendants Black, Mitts, Bentley,

Menton, Davidson, Kelly, Richardson, Siffell, Jackson.



1
 Because Ms. Werner-Deason identified Does as defendants, she is reminded all
defendants must be served with the complaint and a summons within 90 days of the filing
of a complaint. This includes “John/Jane Doe” defendants. Any defendant who is not
served within 90 days can be dismissed, without prejudice, from the lawsuit. It is Ms.
Werner-Deason’s responsibility to identify and serve defendants, including “Doe”
defendants. Because she is proceeding IFP, the Court will order service of process on the
defendants, but she is responsible for providing valid service addresses. She may send
discovery requests, or use other means, to find valid service addresses for defendants.
        Case 3:18-cv-00140-KGB-BD Document 12 Filed 11/05/18 Page 2 of 2



        The Clerk of Court is directed to prepare summonses for Defendants Black, Mitts,

Bentley, Menton, Davidson, Kelly, Richardson, Siffell, Jackson. The United States

Marshal is directed to serve copies of the Complaint, with any attachments (#1), the

amended complaint (#11), and summonses for these Defendants without requiring

prepayment of fees and costs or security. Service for all the Defendants should be

through the Craighead County Sheriff=s Department, 901 Willet Road, Jonesboro,

Arkansas 72401.

        Ms. Werner-Deason has also filed a motion to seal, asking that all her medical

records be sealed. (#9) Ms. Werner-Deason filed a lawsuit alleging inadequate medical

care; therefore, she has placed her medical conditions at issue. Her medical records are

necessary to determining whether her allegations are true. Accordingly, her motion to

seal (#9) is DENIED.

        Finally, Ms. Werner-Deason filed another motion to proceed in forma pauperis

(“IFP”). (#10) She has already filed a motion to proceed IFP, and that motion was

granted. (#2, #5) Accordingly, her current motion to proceed IFP (#10) is DENIED, as

moot.

        IT IS SO ORDERED, this 5th day of November, 2018.


                                                 ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
